UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2042


JEFFREY ALLEN LARSON,

                Plaintiff – Appellant,

          v.

ED ADAMS, Department of Labor and Industry for Vocational
Rehabilitation; UNITED STATES DISTRICT COURT FOR EASTERN
DISTRICT   OF  VIRGINIA;   DAVID SHARP,  Counselor,  Texas
Department of Assistive and Rehabilitative Services; PAM
PUDELKA, Counselor, Del Mar College; WALTER THEME, III,
Counselor, Del Mar College; VICTIM ASSISTANCE PROGRAM;
OFFICER DOMINIGUEZ, Badge 1198; CORPUS CHRISTI POLICE;
TERRY BAILY, TDCJ Headquarters; YUONNE MARLINEZ DENKO,
Corrections Training Division for the State of New Mexico;
RAFA SMITH, DOC Headquarters,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:08-cv-00437-FL)


Submitted:   April 21, 2010                   Decided:   May 17, 2010


Before TRAXLER, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Allen Larson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jeffrey     Allen     Larson       appeals    the   district      court’s

order accepting the recommendation of the magistrate judge and

dismissing      his   complaint    pursuant       to     28   U.S.C.   § 1915(e)(2)

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Larson v. Adams, No. 5:08-cv-00437-FL (E.D.N.C.

Dec. 19, 2008).         We deny Larson’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions    are     adequately       presented      in   the    materials

before    the   court   and     argument       would   not    aid    the   decisional

process.

                                                                             AFFIRMED




                                           3